DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the communications filed on 20 December 2021.  In a Preliminary Amendment, Applicant has cancelled claims 2 through 41. Thus, independent claim 1 is pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.US 9,477,368 B1. Although the claim at issue is not identical, they are not patentably distinct from each other because claims 1 is generic to all that is recited in claims 1 of U.S. Patent No.US 9,477,368 B1. That is, claim 1 of U.S. Patent No.US 9,477,368 B1 falls entirely within the scope of claim 1 or, in other words, claim 1 is anticipated by claim 1. The claims are reproduced below for comparison:
Instant Application 17/496,462
U.S. Patent No.US  9,477,368 B1
1. A method of displaying images comprising: 

receiving an image representing a geographical object captured by a camera at a camera position; 


receiving surface data representing a surface of the geographical object and the distance of the surface relative to the geographical object; 






displaying the image on an electronic display; 


receiving a screen position, where the screen position identifies a position on the image relative to the display; 



selecting, with a processor, surface data depending on whether the screen position corresponds with the location of the surface within the image; 



determining, with a processor, a visual characteristic of a cursor based on the selected surface data and the distance of the surface; and 




displaying the cursor with the visual characteristic on the electronic display.
1. A method of displaying images comprising: 

receiving, by one or more computing devices, a street-level image representing a geographical object captured by a camera at a camera position; 

receiving, by the one or more computing devices, surface data representing a surface of the geographical object and the distance of the surface from the camera position, the surface data including data that represents the surface of the geographical object based on a three-dimensional coordinate system; 


displaying, by the one or more computing devices, the street-level image on an electronic display; 

receiving, by the one or more computing devices, a screen position, where the screen position identifies a position on the street-level image relative to the display at which to display a cursor; 

selecting, by the one or more computing devices, surface data depending on whether the screen position corresponds with the location of the surface of the geographic object depicted within the street-level image; 

determining, by the one or more computing devices, a visual characteristic of the cursor based on the selected surface data, an orientation of the surface relative to the camera, and the distance of the surface to the camera; and 


displaying, by the one or more computing devices, the cursor with the visual characteristic on the electronic display to provide the appearance of the cursor conforming to the surface of the geographical object within the street-level image such that the shape of the cursor appears to lie flat against the surface of the geographical object, wherein the visual characteristic of the cursor is configured to change based on changes in the received screen position and corresponding changes in the selected surface data, an orientation of the surface relative to the camera, and the distance of the surface to the camera, and wherein a shape of the cursor is dependent on the selected surface data of the geographical object.


Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.US11,157,129 B1. Although the claim at issue is not identical, they are not patentably distinct from each other because claims 1 is generic to all that is recited in claims 1 of U.S. Patent No.US 11,157,129 B1. That is, claim 1 of U.S. Patent No.US 11,157,129 B1 falls entirely within the scope of claim 1 or, in other words, claim 1 is anticipated by claim 1. The claims are reproduced below for comparison:
Instant Application 17/496,462
U.S. Patent No.US  11,157,129 B1
1. A method of displaying images comprising: 

receiving an image representing a geographical object captured by a camera at a camera position; 


receiving surface data representing a surface of the geographical object and the distance of the surface relative to the geographical object; 


displaying the image on an electronic display; 


receiving a screen position, where the screen position identifies a position on the image relative to the display; 




selecting, with a processor, surface data depending on whether the screen position corresponds with the location of the surface within the image; 



determining, with a processor, a visual characteristic of a cursor based on the selected surface data and the distance of the surface; and 




displaying the cursor with the visual characteristic on the electronic display.
1. A method of displaying images comprising: 

receiving, by one or more computing devices, a street-level image representing a geographical object captured by a camera at a camera position; 

receiving, by the one or more computing devices, surface data representing a surface of the geographical object and the distance of the surface from the camera position; 

displaying, by the one or more computing devices, the street-level image on an electronic display; 

receiving, by the one or more computing devices, a screen position, where the screen position identifies a position on the street-level image relative to the display at which to display a cursor; 

selecting, by the one or more computing devices, surface data depending on whether the screen position corresponds with the location of the surface of the geographic object depicted within the street-level image; 

determining, by the one or more computing devices, a visual characteristic of the cursor based on the selected surface data, an orientation of the surface relative to the camera, and the distance of the surface to the camera; and 


displaying, by the one or more computing devices, the cursor with the visual characteristic on the electronic display to provide the appearance of the cursor conforming to the surface of the geographical object within the street-level image such that a shape of the cursor is dependent at least in part on the surface data of the geographical object and the shape of the cursor appears to lie flat against the surface of the geographical object, wherein the visual characteristic of the cursor is configured to change based in part on changes in the received screen position, wherein a size of the cursor is proportionally associated with the distance of the surface of the geographic object to the camera position, and wherein the size of the cursor is smaller when the distance to the surface of the geographic object is further away from the camera position.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Snow et al. (Hereinafter, Snow, US 2008/0043020 A1).
Per claim 1, Snow discloses a method of displaying images (Abstract, “ The claimed subject matter provides a system and/or a method that facilitates providing an immerse view having at least one portion related to aerial view data and a disparate portion related to a first-person ground-level view ...  “; paragraph [0007]) comprising: 
receiving an image representing a geographical object captured by a camera at a camera position(e.g., a first-person ground-level view that displays a real-world image of an object, e.g., street-side imagery, paragraph[0033]; paragraph [0066]);
receiving surface data representing a surface of the geographical object and the distance of the surface relative to the geographical object (paragraphs[0005] and [0008], the system satisfies the need for providing global relationships between the various features  resident in orthographic maps, such as relationships between distance, where an orientation icon indicates a location overlaying aerial data and a direction);
displaying the image on an electronic display (the image is displayed on the map via the electronic display, paragraph [0033]);
receiving a screen position, where the screen position identifies a position on the image relative to the display (e.g., receiving input, such as selecting a landmark displayed on the screen, paragraph[0033]);
selecting, with a processor, surface data depending on whether the screen position corresponds with the location of the surface within the image (paragraph[0033]);
determining, with a processor, a visual characteristic of a cursor based on the selected surface data and the distance of the surface (paragraph[0045]); and
displaying the cursor with the visual characteristic on the electronic display (e.g., an orientation icon designates a location related to area data on the map, where the orientation icon may be an icon that can provide direction and orientation information, Fig. 4, 404; Fig. 5; Fig. 14; paragraph[0034], [0062]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Document Number
Date
Inventor Names
Classification
US-20060271287 A1
11-2006
Gold; Jonathan A.
701/426
US-20130135288 A1
05-2013
King; Nicholas V.
G06F3/04812
US-20020138338 A1
09-2002
Trauth, Gregory L.
705/7.13
US-7,050,102 B1
05-2006
Vincent; Robert S.
348/141
US-20080235630 A1
09-2008
Kenney; John A.
715/851
US-20070146325 A1
06-2007
POSTON; Timothy
G06F3/0317
US-20060087507 A1
04-2006
Urano; Izumi
345/421
US-20100142748 A1
06-2010
Oldroyd; Lawrence Andrew.
382/100


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173